Citation Nr: 1325934	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain.  

3.  Entitlement to a total disability rating based on individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active service from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, on in a February 2011 letter, the Veteran asserted that he had a difficult time maintaining employment as his primary work experience is labor related which he can no longer perform.  Accordingly, a claim for TDIU has been raised by the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is in order to afford the Veteran a new examination.  Since the Veteran was last evaluated by VA in an April 2010 examination, the Veteran reports that his symptomatology due to his back and hip disabilities have worsened.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his major depression disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.  

The additional evidence of record mentioned above shows that the Veteran has had difficulty with employment because of his back and hip disabilities.  The April 2010 VA examiner noted that the Veteran's lumbar spine disability causes significant effects on his employment.  On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law as to what is required to establish entitlement to TDIU.

The RO/AMC should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.  The record should be updated with the Veteran's VA treatment records since October 2011.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.  The Veteran's VA treatment records since October 2011 should be associated with the claims folder.

3.  After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA orthopedic examination, with an appropriate specialist, to evaluate the current severity of his hip and DDD disabilities.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The examiner is asked to specifically comment on the degree of severity of the Veteran's service connected right hip and DDD to include any associated muscle or neurological deficits. 

The examiner is also asked to comment on their effect on his employment and activities of daily living.  In particular, the examiner should indicate whether the Veteran's service-connected DDD, either alone or in combination with his right hip disability, renders him unable to obtain or maintain gainful employment.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal with consideration of the additional evidence, including the updated VA and private medical records.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


